Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1,6,10-11,21-22,24-26,36,38-39 and 45-50 is pending.
Claims 49-50 is withdrawn.
Claims 1,6,10-11,21-22,24-26,36,38-39 and 45-48 is examined herewith.

Applicants response filed 9/1/2021 has been received and entered in the application.
 
Action Summary
Claims 1, 6, 21-22,24-26, 38-39 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerilli (Apremilast (otezla): A New oral treatment for Adults With Psoriasis and Psoriatic Arthritis, Drug Forecast, Vol. 40 No. 8 • August 2015, pages 495-500) in view of Papp (Phase 2 Trial of Selective Tyrosine Kinase 2 Inhibition in Psoriasis, The New England Journal of Medicine, 379;14, October 2018, pages 1313-1321) is maintained.
Claims 10-22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerilli (Apremilast (otezla): A New oral treatment for Adults With Psoriasis and Psoriatic Arthritis, Drug Forecast, Vol. 40 No. 8 • August 2015, pages 495-500) in view of Papp (Phase 2 Trial of Selective Tyrosine Kinase 2 Inhibition in Psoriasis, The New  as applied to claims 1, 6, 21-22,24-26, 38-39, 42-43 and 45-48 above, and further in view of Muller (U.S. Patent 6,962,940) is maintained.


Response to Arguments
	Applicants again assert unexpected results in view of examples 1, 4-6 and 9.  As evidence by example 4, figures 7 and 8, table 5.  And provided that the instant specification has support for milligrams/day. This argument has been fully considered but has not been found persuasive.  Applicant’s assertion of unexpected results are not commensurate in scope of said unexpected results.  The instant claims do NOT reflect the asserted unexpected results of example 4, figures 7 and 8, table 5.  For example:  example 4, figures 7 and 8, table 5 recite micro-grams in order to attempt to establish unexpected results, however, the instant claims recite milligrams.  This is a 1000 fold increase of asserted unexpected results.  Therefore, the instant claims are not commensurate in scope of asserted unexpected results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  Additionally, applicants reply upon the mechanism of actions in order to assert synergism (e.g. IL-17A, IL-17F, IL-22, TNF-a and GM-CSF cytokine), the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  Furthermore, the instant claims do not recite any of the IL-17A, IL-17F, IL-22, TNF-a and GM-CSF cytokine.  Thus, applicants 
	With regards to the declaration of Dr. Peter Schafer stating that the micromolar amounts tested in the ex-vivo whole blood assays were based on clinical data using 4 mg/day, 6 mg/day and 12 mg/day of the Tyk2 inhibitor and 20 mg/day, 40 mg/day and 60 mg/day of N-[2-[(1S)-1-(3-ethoxy-4-methoxyphenyl)- 2-(methylsulfonyl)ethyl]-2,3-dihydro1,3-dioxo-1H-isoindol-4-yl]acetamide.  This argument has been fully considered but has not been found persuasive.  First, as stated supra; this is a 1000 fold increase of dosing.  Second, the assertion of unexpected results must be commensurate in scope of unexpected results as recited in MPEP 716.02(d).  Additionally, the dosage of N-[2-[(1S)-1-(3-ethoxy-4-methoxyphenyl)- 2-(methylsulfonyl)ethyl]-2,3-dihydro1,3-dioxo-1H-isoindol-4-yl]acetamide and Tyk2 inhibitor is within in the instantly claimed range as taught by both Zerilli and Papp with a reasonable expectation of success. Therefore, the rejection is maintained.
 
For the ease of the applicants, the previous office action dated 7/7/2020 is reproduced below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 21-22,24-26, 38-39, 42-43 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerilli (Apremilast (otezla): A New oral treatment for Adults With Psoriasis and Psoriatic Arthritis, Drug Forecast, Vol. 40 No. 8 • August 2015, pages 495-500) in view of Papp (Phase 2 Trial of Selective Tyrosine Kinase 2 Inhibition in Psoriasis, The New England Journal of Medicine, 379;14, October 2018, pages 1313-1321) both are of record.

Zerilli teaches that psoriasis is a chronic, systemic inflammatory disorder affecting approximately 1% to 3% of the U.S. population.  Apremilast is chemically identifi ed as N-[2-[(1S)-1-(3-ethoxy-4-methoxyphenyl)- 2-(methylsulfonyl)ethyl]-2,3-dihydro1,3-dioxo-1H-isoindol-4-yl]acetamide (page 495).  Zerilli teaches that while the exact mechanism by which apremilast exerts its effect in psoriasis and PsA is not clearly defined, many of the cytokine mediators involved in these conditions are influenced by PDE4, which regulates immune and inflammatory processes. By inhibiting PDE4, apremilast prevents the degradation of cyclic adenosine monophosphate (cAMP). The subsequent increased level of cAMP results in an antagonistic effect on the production of proinflammatory cytokines such as TNF-α, IL-23, and interferon (IFN)-γ, and an increase in anti-inflammatory mediators (e.g., IL-10). Thus, apremilast works intracellularly to interrupt the inflammatory cascade at an early point, unlike biologic agents that target single pro-inflammatory markers (e.g., TNF-α) (page 495 bridging to page 496).  Zerilli teaches that Administration (FDA) approved apremilast (Otezla, Celgene Corporation), the first selective inhibitor of phosphodiesterase 4 (PDE4) indicated for adults with active Plaque psoriasis (PsA). Subsequently, Celgene received 

Papp teaches that Tyrosine kinase 2 (TYK2) signaling pathways, which mediate cytokine signaling, are implicated in the pathophysiology of psoriasis. Selective inhibitors of TYK2 may be effective in treating psoriasis (background). Papp teaches that a phase 2, double-blind trial of a TYK2 inhibitor, BMS-986165 (which is the same compound as instantly claimed), in adults with moderate-to-severe psoriasis, excluding patients with a previous lack of response to agents targeting cytokine signaling through the same tyrosine kinase pathway. Patients were randomly assigned to receive the drug orally at a dose of 3 mg every other day, 3 mg daily, 3 mg twice daily, 6 mg twice daily, or 12 mg daily or to receive placebo. The primary end point was a 75% or greater reduction from baseline in the Psoriasis Area and Severity Index (PASI) score at week 12 (higher scores indicate greater severity of psoriasis). Papp teaches that Selective inhibition of TYK2 with the oral agent BMS-986165 at doses of 3 mg daily and higher resulted in greater clearing of psoriasis than did placebo over a period of 12 weeks. Larger and longer-duration trials of this drug are required to determine its safety and durability of effect in patients with psoriasis. (page 1313).  Papp teaches that Adults who had had plaque psoriasis for 6 months or longer were enrolled if they had a body-mass index (the weight in kilograms divided by the square of the height in meters) of 18 to 40, were eligible for phototherapy or systemic therapy, and had moderate-to-severe disease as defined by an affected body-surface area of 10% or more (estimated with the handprint method, in which the patient’s handprint represents 1% of bodysurface area)(page 1314).

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine apremilast and BMS-986165 composition cojointly in a formulation to treat psoriasis including moderate to severe and plaque psoriasis.
	
	With regard to the ranges disclosed by Zerilli which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine . 
Claims 10-22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerilli (Apremilast (otezla): A New oral treatment for Adults With Psoriasis and Psoriatic Arthritis, Drug Forecast, Vol. 40 No. 8 • August 2015, pages 495-500) in view of Papp (Phase 2 Trial of Selective Tyrosine Kinase 2 Inhibition in Psoriasis, The New England Journal of Medicine, 379;14, October 2018, pages 1313-1321) as applied to claims 1, 6, 21-22,24-26, 38-39, 42-43 and 45-48 above, and further in view of Muller (U.S. Patent 6,962,940) all are of record.
Zerilli and Papp as cited above.
Neither Zerilli nor Papp disclose the purity of apremilast nor a carrier.

Muller teaches a method of treating diseases or disorders ameliorated by the inhibition of PDE4 in a patient which comprises administering to a patient in need of such treatment a therapeutically effective amount of stereomerically pure (+)-2-[1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminois oindoline-1,3-dione (apremilast), or a pharmaceutically acceptable prodrug, polymorph, salt, or solvate thereof (claim 1) and  a pharmaceutically acceptable carrier (column 3, lines 14-15).  Muller discloses that the therapeutically effective amount is from about 1 mg to about 500 mg per day (claims 9-11).  Muller teaches that the disease may be psoriasis (column 2, line 18).  Muller teaches that the term "enantiomerically pure" means a stereomerically pure composition of a compound having one chiral center (column 6, lines34-36).  Muller teaches that other specific methods of the invention reduce or avoid the adverse effects associated with use of racemic 2-[1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoind oline-1,3-dione (column 7, lines 12-15).


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Conclusion
Claims 1, 6,10-11,21-22,24-26,36,38-39 and 45-48 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627